                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JESSICA HENDERSON,                                      )           CASE NO. 1:18CV189
                                                        )
                                                        )
                          PLAINTIFF,                    )           JUDGE SARA LIOI
                                                        )
vs.                                                     )
                                                        )           MEMORANDUM OPINION
NANCY A. BERRYHILL, Acting                              )
Commissioner of Social Security,                        )
                                                        )
                         DEFENDANT.                     )

        Plaintiff Jessica Henderson (“Henderson”) appeals from the decision of the Acting

Commissioner of Social Security (“Commissioner”), denying her application for a Period of

Disability (“POD”), Disability Insurance Benefits (“DIB”), and Supplemental Security Income

(“SSI”). The matter was referred to Magistrate Judge David A. Ruiz for the preparation of a

Report & Recommendation (“R&R”). The R&R recommends that the Court affirm the

Commissioner’s decision. (Doc. No. 13.) Plaintiff has filed objections to the R&R (Doc. No. 15

[“Obj.”]), and the Commissioner has filed a response. (Doc. No. 16 [“Res.”].) Upon de novo

review and for the reasons set forth below, the Court overrules the objections, accepts the R&R,

and dismisses the case.

      I. BACKGROUND

        Henderson filed her application on October 28, 2014. (Doc. No. 9 (Transcript [“TR’”] at

239-2481.) She alleged disability beginning January 1, 2014. (Doc. No. 9 (Decision of


1
  Unless otherwise noted, all page number references are to the page identification number generated by the Court’s
electronic docketing system.
Administrative Law Judge [“ALJ”]) at TR 72) due to scoliosis, depression, torn meniscus, and

glaucoma. (Id. at 260.) The application was denied initially, and upon reconsideration.

Henderson requested a hearing before the ALJ. The hearing, at which Henderson appeared with

counsel, was conducted on February 8, 2017. The hearing transcript is in the record. (Id. at 92-

127.) On May 2, 2017, the ALJ issued her decision, determining that Henderson was not

disabled under the relevant statutes. (Id. at 69-87.)

        Henderson timely filed the instant action, seeking judicial review. Henderson,

represented by counsel, filed a brief on the merits (Doc. No. 11), and the Commissioner filed a

response brief on the merits. (Doc. No. 12.) On December 21, 2018, the magistrate judge issued

his R&R, recommending that the Commissioner’s decision be affirmed because it applied the

appropriate legal standards and was supported by substantial evidence.2

    II. DISCUSSION

        A.       Standard of Review

        This Court’s review of the magistrate judge’s R&R is governed by 28 U.S.C. § 636(b),

which requires a de novo decision as to those portions of the R&R to which objection is made.

“An ‘objection’ that does nothing more than state a disagreement with a magistrate’s suggested

resolution, or simply summarizes what has been presented before, is not an ‘objection’ as that

term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004); see

also Fed. R. Civ. P. 72(b)(3) (“[t]he district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to[]”); Local Rule 72.3(b) (any


2
 This matter was temporarily stayed pursuant to General Order 2018-15 during the recent government shutdown.
On January 9, 2019, the undersigned lifted the stay in this case for the limited purpose of affording Henderson the
opportunity to file objections to the R&R. (Doc. No. 14 (Order).) Following the termination of the shutdown, the
Court granted the Commissioner leave to file a response. (Non-Document Order, dated 1/28/19.)
                                                          2
objecting party shall file “written objections which shall specifically identify the portions of the

proposed findings, recommendations, or report to which objection is made and the basis for such

objections[]”).

       Judicial review is limited to a determination of whether the ALJ applied the correct legal

standards and whether there is “substantial evidence” in the record as a whole to support the

decision. 42 U.S.C. § 405(g); Longworth v. Comm’r Soc. Sec. Admin., 402 F.3d 591, 595 (6th

Cir. 2005). “Substantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). If there is

substantial evidence to support the Commissioner’s decision, it must be affirmed even if the

reviewing court might have resolved any issues of fact differently and even if the record could

also support a decision in claimant’s favor. Crisp v. Sec’y of Health & Human Servs., 790 F.2d

450, 453 n.4 (6th Cir. 1986); Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001) (“The findings

of the Commissioner are not subject to reversal merely because there exists in the record

substantial evidence to support a different conclusion.”).

       B.         Analysis

       In her objections, Henderson asserts that the R&R commits reversible error by

concluding that the ALJ attributed the appropriate weight to the treating source opinion of Dr.

Abdul-Ghani M. Orra (“Dr. Orra”), Henderson’s primary care physician. She takes issue with the

magistrate judge’s decision to credit the ALJ’s determination that Dr. Orra’s opinion lacked

supportability due to the absence of an explanation or narrative to support the physician’s

                                                 3
assessed restrictions (see R&R at 811). According to Henderson, the magistrate judge failed to

take into consideration Dr. Orra’s notes documenting Henderson’s reports of pain and

“corresponding objective findings of antalgic gait, bilateral positive straight leg raise, muscle

spasms, and absent ankle reflexes.” (Obj. at 819) (citing to the transcript)). She insists that “[t]he

patient notes/opinions and the longstanding relationship between [Henderson] and Dr. Orra

places him in the best possible position to assess the longitudinal impact of her condition upon

her residual functional capacity.” (Id. at 820.)

       “The treating physician rule requires the ALJ to assign a treating physician’s opinion

controlling weight if it is ‘well-supported by medically acceptable clinic and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the

claimant’s] case record.’” Perry v. Comm’r of Soc. Sec., No. 17-4182, 2018 WL 2470915, at *3

(6th Cir. June 4, 2018) (quoting 20 C.F.R. § 404.1527(c)(2)) (alteration in original). If the ALJ

does not assign controlling weight to a treating source opinion, he or she must give “good

reasons” for discounting the opinion. Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir.

2017) (cited by Perry). These reasons must be “sufficiently specific to make clear to any

subsequent reviewers the weight given to the treating physician’s opinion and the reasons for that

weight.” Austin v. Comm’r of Soc. Sec., 714 F. App’x 569, 573 (6th Cir. 2018).

       In the present case, the ALJ gave partial weight to Dr. Orra’s opinion, rejecting Dr.

Orra’s limitations, including the assessed exertional and postural limitations and the recognition

of the need to take unscheduled breaks. In declining to give controlling weight to a treating

source opinion, the ALJ explained that the limitations imposed by Dr. Orra were inconsistent

with the limitations set forth by Henderson’s orthopedic surgeon, Dr. Jonathan E. Belding, and

                                                   4
were even inconsistent with Dr. Orra’s own treatment notes relating to Henderson’s ability to

engage in certain physical activities, “such as vacuuming and mopping, driving, cooking,

swimming, and traveling out of state to places, such as Florida, Boston, and Las Vegas.” (TR. at

84.)

        Citing Craddock v. Colvin, No. 1:14-cv-01328, 2015 WL 4664006 (N.D. Ohio Aug. 6,

2015), Henderson suggests that the ALJ discounted the relationship Dr. Orra had with Henderson

and “the value of the doctor’s patients notes.”3 (Obj. at 819.) However, Craddock did not stand

for the proposition that every treatment note must be considered an opinion, but rather supports

the proposition that medical records may contain professional opinions that should be considered

by the ALJ. Craddock, 2015 WL 4664006, at *2-3 (reversing decision of Commissioner where

ALJ failed to consider medical opinions contained within treatment notes).4 Moreover, there is

no requirement that the ALJ discuss ever piece of evidence in the administrative record. See

Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006).

        In this case, the ALJ extensively considered the medical evidence and provided “good

reasons” for declining to afford controlling weight to the opinion of a treating physician. There is

nothing in the record that would suggest that the ALJ failed to consider Dr. Orra’s treatment

notes, as the ALJ actually relied on inconsistencies contained within these notes, in part, to

3
  While Henderson stresses her long-term relationship with Dr. Orra as a basis for finding the ALJ’s decision fatally
flawed for failing to highlight certain objective findings, most of the findings she cites were actually made by Dr.
Samuel Rosenberg, a neurologist who, at Dr. Orra’s request, performed a “Spine Consult” on July 22, 2015. (TR at
Bates Nos. 524-28.) The ALJ referenced the findings from Rosenberg’s consultative examination in his discussion
regarding Henderson’s claimed spinal disorders. (TR at 77.) There is no evidence in the record to suggest that Dr.
Rosenberg saw Henderson on any other occasion or provided any treatment.
4
  The decision in Craddick is further distinguished on the ground that the ALJ there “fail[ed] to consider or even
mention” the opinion of a treating physician found within the doctor’s treatment notes. Craddick, 2015 WL
4664066, at *2. Here, the ALJ considered, and specifically discussed, the treatment notes. Henderson merely takes
issues with the ALJ’s assessment of the weight to be given to those notes. Because the ALJ’s analysis is and
conclusion are supported by substantial evidence, Henderson’s argument has no merit.
                                                         5
conclude that Dr. Orra’s opinion as to limitations was not entitled to controlling weight.

        In fact, it is clear that the ALJ considered the portion of the treatment notes recording

Henderson’s subjective reports of pain and the “corresponding objective findings” that she now

highlights in her objections. While the ALJ acknowledged Henderson’s statements regarding her

level of pain, he observed that Dr. Orra’s treatments notes indicated that Henderson

“demonstrated generally normal functioning despite her impairments.” (TR at 79.) The ALJ also

observed that treatment notes from Drs. Orra and Belding reflected that Henderson was making

normal progress from her treatments and that her demeanor was regularly observed as being

pleasant. Given her on-going ability to engage in activities of daily living, and her positive

response to treatments, the ALJ determined that Henderson was not suffering from impairments

to the extent she had alleged.5 (TR at 81-82.) As for the “corresponding findings” cited by

Henderson, the ALJ also made specific reference to Rosenberg’s examination showing positive

straight leg bilaterally, but noted that “other examinations showed negative straight leg raise.” 6

(TR at 77 (citing record evidence).)

        More to the point, Henderson does not dispute that the treatment notes identifying a wide

range of activities that Henderson was still able to perform were arguably inconsistent with Dr.

Orra’s assessed limitations. See, e.g., Maloney v. Comm’r of Soc. Sec., 480 F. App’x 804, 808-09


5
  In making his implicit finding that Henderson’s subjective complaints of pain were less than fully credible, the
ALJ observed that “treatment notes from an office visit with her primary care provider on October 30, 2015 included
a report by the claimant that she had to ‘call off work earlier this week’ due to pain; however, the claimant
contended that she had not worked since December 2013.” (TR at 82 (citing Dr. Orra’s treatment notes).)
6
  The ALJ also observed that “[n]otes indicated that the claimant’s gait at times was antalgic but generally
independent gait without an assistive device and had no gait difficulty or imbalance.” (TR at 77 (citing treatment
notes).)



                                                        6
(6th Cir. 2012) (ALJ properly discounted treating physician opinion where it conflicted with

plaintiff’s own testimony and reports regarding activities and ability to function socially). Her

objection also does not take issue with the ALJ’s conclusion that Dr. Orra’s limitations were

inconsistent with those assessed by Henderson’s treating orthopedic surgeon, Dr. Belding. See

Cox v. Comm’r of Soc. Sec., 295 F. App’x 27, 35 (6th Cir. 2008) (“This Court generally defers to

an ALJ’s decision to give more weight to the opinion of one physician than another where, as

here, the ALJ’s decision is support by evidence that the rejected opinion is inconsistent with the

other medical evidence in the record.”) The ALJ’s decision provides “a clear understanding of

the reasons for the weight given a treating physician’s opinion,” and, therefore, fully complies

with the treating physician rule. See Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th

Cir. 2011) (An ALJ is not required to provide an “exhaustive factor-by-factor analysis” in order

to deny a treating source opinion controlling weight).

       While it is true that an ALJ may not cherry pick from the record in determining the

weight to be given to a treating source opinion, it is equally true that it is not enough for

Henderson to simply point to certain treatments notes that support the limitations imposed by Dr.

Orra. So long as the ALJ’s conclusions are supported by substantial evidence, the Court must

affirm the Commissioner’s decision, even if there is substantial evidence supporting the opposite

conclusion as well. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003) (“[T]he

Commissioner’s decision cannot be overturned if substantial evidence, or even a preponderance

of the evidence, supports the claimant’s position, so long as substantial evidence also supports

the conclusion reached by the ALJ.”); Gower v. Comm’r of Soc. Sec., No. 13-14511, 2015 WL

163830, at *7 (E.D. Mich. Jan. 13, 2015) (“[S]o long as the ALJ’s conclusion is supported by

                                                7
substantial evidence, a court must ‘defer to that finding even if there is substantial evidence in

the record that would have supported an opposite conclusion.’”) (quoting Longworth v. Comm’r

of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005)). Here, the ALJ’s decision to partially discount

Dr. Orra’s opinion as inconsistent with certain treatment notes and with other record evidence is

supported by substantial evidence and, therefore, there is no basis for reversal.7 See Schuler v.

Comm’r of Soc. Sec., 109 F. App’x 97, 101 (6th Cir. 2004) (affirming the district court’s decision

affirming the Commissioner’s denial of social security disability benefits where the ALJ’s

decision not to accept the treating physician’s opinion was supported by substantial evidence).

    III. CONCLUSION

         For the reasons discussed above, Henderson’s objections to the R&R are overruled. The

R&R is accepted. Because the Commissioner’s decision is supported by substantial evidence,

that decision is affirmed, and this case is closed.

         IT IS SO ORDERED.



Dated: March 4, 2019
                                                       HONORABLE SARA LIOI
                                                       UNITED STATES DISTRICT JUDGE




7
  For many of the same reasons, Henderson’s objection relating to the treatment of Dr. Belding’s opinion that
Henderson would require periodic breaks provides no basis for remand. The ALJ acknowledged this opinion but
noted that, like Orra’s opinion, it was not supported by a detailed narrative or explanation and was inconsistent with
record evidence including evidence of Henderson’s continued physical activities. (TR at 83.) Henderson essentially
complains that while the ALJ noted where the opinions of Drs. Belding and Orra diverged, she failed to highlight
where they agreed; namely, with respect to the need for breaks. Again, Henderson’s objection simply disagrees with
the ALJ’s assessment of the evidence. Yet, the ALJ properly reviewed all of the record evidence in making its
decisions regarding the weight to be given to these treating physicians. Because the ALJ’s determination as to the
weight to be given to both of these treating physicians is supported by substantial evidence, the objection is
overruled.
                                                           8
